 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDMemorial Hospital of RoxboroughandLocal 835, In-ternationalUnionofOperatingEngineers,AFL-CIO. Case 4-CA-7003April 25, 1975ORDER TRANSFERRING PROCEEDING TOTHE BOARDANDNOTICE TO SHOW CAUSEOn November 29, 1974, the Acting Regional Direc-tor for Region 4 of the National Labor Relations Boardissued a complaint and notice of hearing in the above-entitled proceeding, alleging that the Respondent hasengaged in and is engaging in certain unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Subsequently, theRespondent filed an answer, admitting in part and deny-ing in part the allegations of the complaint and sub-mitting affirmative defenses.Thereafter, on February 24, 1975, the General Coun-sel,by counsel, filed with the Board in Washington,D.C., a motion for summary judgment and for issuanceof Board Decision and Order and memorandum insupport thereof, with exhibits attached. The GeneralCounsel submits that the Respondent, in its answer, isattempting to relitigate unit and objection issues whichwere litigated and decided by the Pennsylvania LaborRelations Board, herein called State Board, in a repre-sentation proceeding certifying the Union on March25, 1974, prior to August 25, 1974, the effective date ofthe nonprofit hospital amendments (P.L. 93-360). Hefurther asserts that these issues raise no question of factrequiring a hearing and that the Board should give"comity" to the State Board's certification and shouldnot permit relitigation of these issues raised by theRespondent's answer. In addition, he submits that theUnion's initial demand for bargaining made on August14, 1974, should be considered a continuing demand inthe light of the charge and amended charge filed onSeptember 9 and-November 11, 1974, after the effectivedate of the nonprofit hospital amendments. He, there-fore,moves that all allegations in the complaint bedeemed to be true and be so found, and that the Boardissue its Decision and Order based on such findings,and grant such further relief as may be appropriate.The Board-having duly considered the matter,IT IS HEREBY ORDERED that the above-entitled proceed-ing be, and it hereby is, transferred to and continuedbefore the Board in Washington, D.C.Notice is hereby given that cause be shown in writ-ing, filed with the Board in Washington, D.C., on orbeforeMay 8, 1975 (with affidavit of service on theparties to this proceeding), why the General Counsel'sMotion for Summary Judgment should not begranted.'MEMBER KENNEDY, dissenting:Iwould deny General Counsel's Motion for Sum-mary Judgment and dismiss the complaint herein. Thepleadings disclose two fatal defects in the GeneralCounsel's case and I would promptly dismiss the com-plaint without following the circuitous path of issuinga show cause order.The unit described in paragraph 4 of the complaintis inappropriate, in my opinion, and an order of thisBoard to bargain in that unit would be contrary to theclearly expressed congressional intent that we avoidundue proliferation of bargaining units in the healthcare field. Center . . . at both the House CommitteeReports, Congress noted with approval the recent trendof Board decisions toward broader units in the healthcare industry? One of the few specific cases cited withapproval was the Board's decision inFour SeasonsNursing Center of Joliet,208 NLRB (1974), in whichwe held that a unit of maintenance employees in anursing home facility is not appropriate for purposes ofcollective bargaining. Since I interpret the legislativehistory of the recent health care amendments to ourAct as a clear admonition to not find maintenance unitsto be appropriate, I think the interests of all parties arebest served by a prompt dismissal of the complaintherein.There is an additional reason for dismissing the com-plaintwithout subjecting the parties to the furtherdelay and expense of preparing legal memoranda insupport of their positions. The General Counsel ap-pears to concede that the Union's only request to bar-gain was made on August 14, 1974, prior to the effec-tive date of the health care amendments. He appears toconcede that the Union did not make a demand afterthe effective date of the nonprofit hospital amend-ments. Recent precedent would appear to foreclose ourreliance on conduct which occurred prior to our havingjurisdiction. InUnited States Postal Service,200 NLRB413, 414 (1972), we said:Member Penello, while agreeing with Member Kennedy that approvalof a maintenance unit would constitute undue proliferation of units underthe recent health care amendments to the Act, would not dismiss the com-plaint at this time. In Member Penello's view, a summary dismissal wouldbe warranted only on the basis of a proper motion and such motion todismiss is not presently before the Board. Moreover, the Board has not yetdecided under what circumstances it will give comity to State Board unitdeterminations in the health care industry since the amendments.2 P L 93-766, 93d Cong., 2d sess 5 (1974), H. Rept 93-1051, 93d Cong,2d sess 7 (1974)217 NLRB No. 99 MEMORIAL HOSPITAL OF ROXBOROUGH521Nothing in the Postal Reorganization Act in-Respondent has expressed a willingness to agree to anvests in this Board the power to remedy an allegedelection in a unit deemed appropriate by this Board. Iwrongdoing resulting from action which occurredthink that this is the way to resolve this dispute withat a time when we did not have jurisdiction andutmost dispatch.which therefore is clearly beyond the scope of ourauthority.